In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 12-512V
                                      Filed: May 22, 2013
                                      Not for Publication


*************************************
AUTUMN LAIDLAW, legal representative *
of a minor child, EMILY STONE,               *
                                             *
               Petitioner,                   *
                                             *                   Damages Decision Based on Proffer
v.                                           *
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
                                             *
*************************************
Verne E. Paradie, Jr., Lewiston, ME, for petitioner.
Lara A. Englund, Washington, DC, for respondent.


MILLMAN, Special Master


                              DECISION AWARDING DAMAGES1

         On May 20, 2013, respondent filed a Proffer on Award of Compensation. Based on the
record as a whole, the special master finds that petitioner is entitled to the award as stated in the
Proffer. Pursuant to the terms stated in the attached Proffer, the court awards petitioner an
amount sufficient to purchase an annuity contract subject to the conditions described in section
II. of the Proffer, which will provide for a lump sum payment of $45,731.71 to be made on or

1
  Because this decision contains a reasoned explanation for the special master's action in this case, the
special master intends to post this decision on the United States Court of Federal Claims's website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to delete
such information prior to the document=s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall delete such
material from public access.
about December 2, 2027.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: May 22, 2013                                                        /s/ Laura D. Millman
                                                                             Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

AUTUMN LAIDLAW, legal representative                 )
of a minor child, EMILY STONE,                       )
                                                     )
                      Petitioner,                    )
                                                     )
       v.                                            ) No. 12-512V
                                                     ) Special Master Laura Millman
SECRETARY OF                                         )
HEALTH AND HUMAN SERVICES,                           )
                                                     )
                      Respondent.                    )
                                                     )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       Petitioner alleged that Emily Stone suffered fat necrosis following her receipt of a

measles-mumps-rubella vaccine on August 13, 2012. Respondent proffers that Emily Stone

should be awarded the compensation described in Section II below. This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to Emily Stone should be made

through respondent’s purchase of an annuity to provide a future payment as described below, and

request that the special master’s decision and the Court’s judgment award the following:
       An amount sufficient to purchase an annuity contract 1 that will provide for a lump sum

payment of $45,731.71 to be made on or about December 2, 2027, paid to the life insurance

company 2 from which the annuity will be purchased. 3

                                             Respectfully submitted,

                                             STUART F. DELERY
                                             Acting Assistant Attorney General

                                             RUPA BHATTACHARYYA
                                             Director
                                             Torts Branch, Civil Division

                                             VINCENT J. MATANOSKI
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALTHEA W. DAVIS
                                             Senior Trial Counsel
                                             Torts Branch, Civil Division




1
 In respondent’s discretion, respondent may purchase one or more annuity contracts from one or
more life insurance companies.
2
 The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:

               a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.
3
 Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No. 09-15-0056.


                                                 2
                      s/ LARA A. ENGLUND
                      LARA A. ENGLUND
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 307-3013

DATED: May 20, 2013




                        3